Case 2:20-cv-06684-DMG-KS Document 9 Filed 07/31/20 Page 1 of 2 Page ID #:45




  1
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                   CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
12 CLASSIC DISTRIBUTING AND                 Case No.: CV 20-6684-DMG (KSx)
   BEVERAGE GROUP, INC., a
13 California corporation;
                                            ORDER GRANTING IN PART AND
14                    Plaintiff,            DENYING IN PART CLASSIC
                                            DISTRIBUTING AND BEVERAGE
15        v.                                GROUP, INC.’S APPLICATION
                                            FOR LEAVE TO FILE CASE
16 DIAGEO BEER COMPANY USA, a               UNDER SEAL [3]
   Delaware corporation;
17
                     Defendant.
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-06684-DMG-KS Document 9 Filed 07/31/20 Page 2 of 2 Page ID #:46




  1            Upon consideration of Plaintiff Classic Distributing and Beverage Group,
  2 Inc.’s (“Classic”) Application for Leave to File Case Under Seal, the Court finds
  3 that compelling reasons exist to overcome the presumption of public access to court
  4 records as to Classic’s Complaint, but not to the entire case. Classic seeks to seal
  5 only the portions of its Complaint that make reference to two contracts, which each
  6 contain sensitive business information and a confidentiality provision. The
  7 disclosure of this information would result in Classic’s breach of the confidentiality
  8 provisions and would cause irreparable commercial and competitive harm to
  9 Classic. See Slater Decl. at ¶¶ 3-5 [Doc. # 4]. Classic has therefore provided
 10 articulable facts to support a compelling reason to seal portions of its Complaint.
 11 See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1181 (9th Cir. 2006).
 12 Classic has not provided facts, however, to support the sealing of the entire case.
 13 Nor has it abided by the Local Rules governing a request to seal the entire case. See
 14 C.D. Cal. L.R. 79-5.2.1(a)(ii).
 15            Accordingly, and for good cause shown, Plaintiff’s Application for Leave to
 16 File Case Under Seal is GRANTED in part as to the Complaint and DENIED in
 17 part as to sealing the entire case, without prejudice to another application by Classic
 18 to seal the case. Pursuant to Local Rule 79-5.2.2, the unredacted version of
 19 Classic’s Complaint shall be filed under seal. [Doc. # 2.]
 20 IT IS SO ORDERED.
 21
 22
 23        DATE: July 31, 2020
 24                                                        DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
                                                 -1-

      CC
